  Case 15-36216         Doc 65     Filed 04/03/19 Entered 04/03/19 08:24:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36216
         VICKI R ORR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/26/2015.

         2) The plan was confirmed on 02/17/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,100.00.

         10) Amount of unsecured claims discharged without payment: $38,897.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-36216        Doc 65        Filed 04/03/19 Entered 04/03/19 08:24:28                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $2,700.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $2,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,490.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $117.36
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,607.36

Attorney fees paid and disclosed by debtor:                    $10.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
ANTON SKUKAN                      Unsecured      2,500.00            NA              NA            0.00       0.00
AT&T                              Unsecured         309.00           NA              NA            0.00       0.00
AT&T                              Unsecured         301.00           NA              NA            0.00       0.00
BRISKU LLC                        Unsecured         100.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      8,000.00       6,782.94        6,782.94        461.77        0.00
COMED                             Unsecured      3,341.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         100.00      3,425.74        3,425.74        233.22        0.00
DANIELLA ZIPPERSTEIN              Unsecured      2,000.00            NA              NA            0.00       0.00
FIRST PREMIER                     Unsecured         505.00           NA              NA            0.00       0.00
GEORGE ZACHARIAH                  Unsecured      3,050.00            NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY    Unsecured      5,000.00       5,036.00        5,036.00        342.84        0.00
IL DEPT OF EMPL0YMENT SECURITY    Unsecured            NA           0.00            0.00           0.00       0.00
LUC BRISKU                        Unsecured      4,000.00            NA              NA            0.00       0.00
MT SINAI HOSPITAL MED CENTER      Unsecured         216.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC       Unsecured         500.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC       Unsecured         500.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         348.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         456.00        805.05          805.05          54.81       0.00
PRESENCE SAINT FRANCIS HOSP       Unsecured         261.00           NA              NA            0.00       0.00
RCN                               Unsecured      1,624.00            NA              NA            0.00       0.00
RCN CORPORATION                   Unsecured         491.00           NA              NA            0.00       0.00
ST FRANCIS HOSPITAL               Unsecured          16.00           NA              NA            0.00       0.00
TCF BANK                          Unsecured          67.00           NA              NA            0.00       0.00
US CELLULAR                       Unsecured         381.00           NA              NA            0.00       0.00
US CELLULAR                       Unsecured      1,452.00            NA              NA            0.00       0.00
US CELLULAR                       Unsecured      1,728.00            NA              NA            0.00       0.00
WHITNEY MARA                      Unsecured         250.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-36216         Doc 65      Filed 04/03/19 Entered 04/03/19 08:24:28                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,049.73          $1,092.64              $0.00


Disbursements:

         Expenses of Administration                             $1,607.36
         Disbursements to Creditors                             $1,092.64

TOTAL DISBURSEMENTS :                                                                        $2,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
